DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
EXAMINER’S AMENDMENT
The application has been amended as follows:
Claim 1 and claim 5 have been amended as follows:
In claim 1 line 10 has been amended to “second [[ control”.

Regarding claim 5. The safety switching device claim 4, wherein the [[ emitter terminal of the first connection element is directly connected to the [[ collector terminal of the second connection element or the [[ collector terminal of the first connection unit is directly connected to the emitter terminal of the second connection element.  

Reasons for Allowance
Claims 1-12 are allowed.
Regarding claim 1, Nitsche teaches a safety switching device [fig 2] comprising; a control side with at least one single-failure tolerance [circuit left to 50]; a first control unit [62] and a second control unit [94], each the first control unit and the second control unit being configured for emitting a switch [signal to gate terminals] [i.e. 100] having a first connection element and a second connection element wherein the first control unit is configured to emit the switch command to the first connection element [60] and the second contrcl unit is configured to emit the switch command to the second connection element [92], wherein the first connection element and the second connection element are configured to emit the switch command to at least one switching element of at least two switching elements on an actuation side [side 50], wherein the at least two switching elements are configured to interrupt a line of a load circuit [lines in 52], wherein the at least one switching element of the at least two switching elements is connected in series with the first connection element and the second connection element [connection shown in fig 2], wherein the at least two switching elements are each configured as standard components that are free from a forced guidance of contacts of the at least two switching elements [¶72, self-latching mechanism].
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the first connection element is directly connected to the second control unit via a first feedback channel, and the second connection element is directly connected to the first control unit via a second feedback channel.”

Claims 13-14 are allowed.
[fig 1], as a safe coupling relay [44a], safe relay module, as safe PLC relay output as a safety module in a PLC [¶78], the safety-related device comprising: a safety switching device comprising: 
a control side [side that 1 points] with at least one single-failure tolerance: a first control unit and a second control unit, each of the first control unit and the second control unit [see 27] being configured on an actuation side for emitting a switch command to at least two switching elements [42a-b]; 
and a monitoring unit [19] having a first connection element and a second connection element, the monitoring unit being configured to emit the switch command to at least one switching element of a load circuit [16], wherein the at least two switching elements are each configured as standard components [¶79] that are free from a forced guidance of contacts of the at least two switching elements.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and wherein the first connection element is directly connected to the second control unit via a first feedback channel, and the second connection element is directly connected to the first control unit via a second feedback channel.”




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839